DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The replacement drawings dated 6/3/2022 have been received and accepted.  The amendments to the specification dated 6/3/2022 have been received and accepted.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 6/3/2022 is acknowledged.  The traversal is on the ground(s) that the amended claims (now reciting a “cylindrical” insert body) are not disclosed or taught by Beamer (U.S. 7,051,760) as outlined in the lack of unity action dated 3/28/2022.  This is not found persuasive because now amended claim 1 is disclosed by Foley, Jr. as shown below.  As such, there remains a lack of unity between the three groups as the three groups do not share the same special technical features.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/3/2022. 

Information Disclosure Statement
The information disclosure statement (IDS) dated 6/15/2020 has been received and considered.

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6, “at least one pig blocking structure” should be amended to recite --at least one of the pig blocking structures-- in order to clarify the recited pig blocking structure is referring back to the introduced pig blocking structure in claim 1, lines 7-8.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the insert body material is different from a material of the body of the structure.  However, “the structure” is not positively recited.  Claim 1 only recites the structure as an intended use (see the preamble and lines 2-3, constituting “for installation in a structure” (preamble) and “configured to be positioned at an intersection . . . defined in a body of the structure (lines 2-3)).  Thus, in claim 2, it is unclear what the material required for the insert body would be as it is comparing the material to an unknown and unclaimed structure (“the structure”).  For the purposes of examination, claim 2 will be interpreted to have the body require a material of any kind.
Claim 3 is rejected for the use of a trademark (“Inconel”) in the claim for describing the type of material of the insert body.  See MPEP2173.05(u).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, and 8, claims 2-3 as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley, Jr. (U.S. 4,073,303).
Foley discloses a pig routing insert (figs. 8-10 generally) configured for installation in a structure (intended use which has not been given patentable weight) comprising: a cylindrical insert body (16, see figs. 8 and 9 showing cylindrical) configured to be positioned at an intersection of at least two perforated fluid flow holes defined in a body of the structure (it is at least capable of being positioned at an intersection, but see also fig. 8); a substantially unrestricted flow opening (the left end of 16 in fig. 8, or the bottom opening near 26 in fig. 8) defined in the insert body which is adapted to allow a substantially unrestricted fluid flow through the substantially unrestricted flow opening; and a partially restricted flow opening (at 72) defined in the insert body comprising at least one pig blocking structure (the solid vertically extending portions of 72 in fig. 9) positioned within the partially restricted flow opening, wherein the partially restricted flow opening is configured to allow substantially unrestricted fluid flow through the partially restricted flow opening whilst blocking passage of a cleaning pig through the partially restricted flow opening (as the openings are smaller, the flow opening is seen to allow substantially unrestricted fluid flow through in the same manner as the applicant’s device while being capable of blocking a cleaning pig).
Regarding claim 2, Foley further discloses wherein the insert body of the pig routing insert comprises a material that is different from a material of the body of the structure (as the insert body comprises a material, see the 112 rejection above for how claim 2 is being interpreted).
Regarding claim 4, Foley further discloses wherein the substantially unrestricted flow opening has a segmented circular sectional configuration (figs. 8 and 9, as the flow opening is circular and can have any number of “segments” dividing up the circular opening into numerous “sections” or “segments”).	
Regarding claim 5, Foley further discloses wherein the partially restricted opening has a circular sectional configuration (fig. 9).
Regarding claim 6, Foley further discloses wherein at least one pig blocking structure comprises one of a cylindrical bar or rod (see the vertically extending portions in fig. 9, where the claim is seen to recite a cylindrical bar or a rod (the rod is not seen to be required to be cylindrical per the construction of the sentence) and the term “rod” is given its customarily defined meaning of a thin straight bar, the vertically extending portions of 27 in fig. 9 are thin, straight bars).
Regarding claim 8, Foley further discloses wherein the structure is a subsea manifold (the device of Foley is seen to meet claim 8 as the term “subsea manifold” is merely further defining the “structure” which has been deemed to be intended use per claim 1 above, the device is capable of use in a subsea manifold and is thus seen to meet claim 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of McNabney et al. (U.S. 8,800,584).
Foley discloses the claimed invention but does not appear to disclose the insert body comprising Inconel or stainless steel.
McNabney teaches it was known in the art to use stainless steel for a device used in associated with conduit pig cleaners (col. 8, ll. 44-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Foley by having the material be stainless steel as taught by McNabney in order to provide a material suitable for use in conduit pig cleaners and is corrosion resistant, strong, durable, and relatively inexpensive.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley.
In the event that applicant is not convinced that Foley discloses at least one pig blocking structure comprising a cylindrical bar or rod, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pig blocking structure to be a cylindrical bar or rod, since a change of shape of an object involves only routine skill in the art.  See MPEP2144.04.  The motivation for doing so would be to provide a similar function of blocking a pig but allow for more laminar flow through the openings. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Willis (U.S. 2,977,616) discloses a pig ball receiver with a plurality of smaller openings at 40a and is seen to be pertinent to the applicant’s claimed invention and disclosure.
Sena (U.S. 3,100,308) discloses a pig receiver with a plurality of smaller openings as well at 16 and is also seen to be pertinent to the applicant’s claimed invention and disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753